Title: From George Washington to Edward Carrington, 15 July 1798
From: Washington, George
To: Carrington, Edward



Dear Sir,
Mount Vernon 15th July 1798.

The crisis, in the opinion of Congress, as appears by the Acts this Session, and I believe in the opinion of every man who is not blinded by partiality, or led away by worse motives, require that we should be prepared to meet the Foe who threatens us, in Force; & with Spirit to repel the injustice, usurpation, & intoxicated ambition which France has extended to us, with so insolent, & remorseless a hand.
Little did I believe, when I retired to the shades of private life, that any event would cast up, in my day, that could induce me to quit them. But a principle which I conceive ought to have the first place in the breast of every lover of his Country, has induced me to yield to the call of mine, and to the wishes of my friends, in accepting the appointment wch you may have seen announced in the Gazettes. I have done it however, with two reservations. The one, that I shall not be called into the field until the Army is in a situation to require my presence (receiving no pay or emoluments during that time) or, it becomes indispensible by the urgency of Circumstances; the other, that the General, and Principal staff Officers shall be composed of characters in whom I can place confidence.
The Secretary of War, who was sent by the President to make corresponding arrangements, left this place yesterday in the Afternoon; and if he should arrive in Philadelphia before the final

adjournment of the Senate, I presume the nominations will be agreed to. Among these, I have named you Quarter Master General. In taking this liberty, I followed the precedent that was set me, but on better ground I think, because there was not time sufficient to consult you under apprehension of the Senate’s rising; when the urgency was not so pressing as it respected me. And because I would fain hope that, the same principle which has influenced me to come forward, at the expence of that ease & happiness which I had promised myself, for the remainder of my life, will prevail on others, who have it much in their power to render important services to the public, to do so likewise.
If the French should attempt an Invasion in Force, their operations will, I have no doubt, commence in some State South of Maryland. This, besides your general fitness for that important Office, would make your Services peculiarly useful, as no one has a more intimate knowledge of the resources of the Southern States, or knows better how to draw them forth.
I cannot but hope that the public voice, expressed with so much unanimity and decision, with the preparations that are making, will undeceive the French Directory; & at least, confine their operations to the Ocean, with trifling & unimportant predatory depredations on the Sea board if they are not entirely restrained. But this is not to be depended upon; especially if Peace takes place between them & Great Britain; and more so still, if they should be possessed of Louisiana & the Floridas. For if Peace takes place in Europe, the Directory must find employment for the Troops or the Troops will find employment for the Directory.
Until the result of my arrangement with the Secretary of War, is communicated from Philadelphia, it will be as well to say nothing, publicly, on this subject; but your favourable opinion of what is intended for yourself, in a letter to me, would be very acceptable to Dear Sir Yr most Obedt & Very Hble Servt

Go: Washington

